TYSON, J.
This appeal is prosecuted from a decree overruling a demurrer to a bill in equity. Authority for such an appeal is found alone in section 427 of the Code. Under the provisions of that section the time allowed *599foi’ its prosecution is thirty (lays after the rendition of the decree and if taken after the expiration óf the thirty davs, this court is without jurisidiction to entertain it.—Lide v Park, 133 Ala. 222 ; 31 So. Rep. 360. The decree Ayas rendered on the 17th day of March, and the appeal Ayas taken on the 17th day of April folloAving — one day too late.
The. appeal must- he dismissed.